DETAILED ACTION
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant specifically claims the structure of a bracelet clasp comprising first and second blades, second blade is folded over the first blade and second blade is free from the first blade, a fastening member, locking means, means for adjusting a wear length, a cover, the fastening member slides between the cover and the base plate, the fastening member slides in a longitudinal direction of the clasp, a first and second notch, a boss integral with the base plate, locking means have pushers that have alternate hooks that form a zone, and stop means, stop means is along an outer side surface to overcome the prior art.  The prior art references do not disclose the specific relationship between stop means, locking means, and adjusting means as claimed; it would not be obvious to one in the art to have this assembly of structure.  Even though the components stop means, locking means, adjusting means, bosses integral, notches, hooks, and fastening members are known to be used in the clasps art, a mass alteration of the structure of the prior art would be required to achieve the same connection and performance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JASON W SAN/Primary Examiner, Art Unit 3677